Exhibit 10.1

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of May 21, 2015, is by
and between Enova International, Inc. (the “Company”), and Arad Levertov (the
“Employee”).

WHEREAS, the Employee is currently employed as the Company’s Chief Operating
Officer;

WHEREAS, the Employee is currently a participant in the Company’s Senior
Executive Bonus Plan, effective on October 14, 2014 (the “STI Plan”);

WHEREAS, the Employee entered into the Enova International, Inc. 2014 Long-Term
Incentive Plan Award Agreement for the Special Grant of Nonqualified Stock
Option with Limited Stock Appreciation Right with the Company, dated December
13, 2014 (such award, the “Options”, and such agreement, the “Option Award
Agreement”);

WHEREAS, the Employee entered into the Enova International, Inc. 2014 Long-Term
Incentive Plan Award Agreement for Grant of Restricted Stock Units with the
Company, dated December 13, 2014 (the “RSU Award Agreement”); and

WHEREAS, in recognition of the Employee’s service to the Company, the Company
wishes to enter into this Agreement and provide for the compensation and
benefits specified herein to be paid to the Employee in connection with the
Employee’s continued employment during 2015, subject to all of the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree to the following:

1.

Bonus Compensation.  Except as otherwise specified herein, this Agreement shall
not otherwise alter any compensation, incentive or benefit plan, arrangement or
agreement by and between the Company and the Employee.  Subject to the terms and
conditions set forth herein, the Employee shall be entitled to the following:  

(a)Continuation Bonus.  Subject to the Employee’s continued employment with the
Company until December 31, 2015 the Employee shall be entitled to receive a cash
payment equal to 75% of the Employee’s annual base salary actually paid in 2015
(the “Continuation Bonus”), which shall replace any payments or benefits to
which the Employee may have otherwise received under the STI Plan with respect
to 2015 or any subsequent year.  The Continuation Bonus shall paid to the
Employee in a lump sum, payable at the same time bonuses for 2015 are paid to
other senior executives of the Company pursuant to the STI Plan, but in any case
before March 15, 2016.  Except as otherwise expressly provided herein, in the
event of (x) the Employee’s termination of employment with the Company and its
affiliates by the Company for Cause (as defined in the Option Award Agreement)
or (y) the Employee’s termination of employment with the Company and its
affiliates by the Employee for any reason (or no reason), in each case prior to
December 31, 2015, the Employee shall forfeit the Employee’s right to receive
the Continuation Bonus hereunder.  If the Company (i) terminates the Employee’s
employment with the Company, other than for Cause, or (ii) if the parties
mutually agree to a separation of Employee’s employment with the Company, in
each case prior to December 31, 2015, Employee shall be entitled to the full
Continuation Bonus as set forth herein, payable at the same time bonuses for
2015 are paid to other senior executives of the Company pursuant to the STI
Plan, but in any case before March 15, 2016.

 

(b)Option Award Acceleration.  Subject to the Employee’s continued employment
with the Company until December 31, 2015, notwithstanding Section 4 of the
Option Award Agreement, the Employee shall become vested on January 1, 2016 in
the portion of the Options that were otherwise scheduled to vest on the second
anniversary of the Grant Date (as such term is defined in the Option Award
Agreement) (i.e., 33.33% of the Options).  If the Company (i) terminates the
Employee’s employment with the Company, other than for Cause, or (ii) if the
parties mutually agree to a separation of the Employee’s employment with the
Company, in each case prior to December 31, 2015, then, notwithstanding Section
4 of the Option

1

 

--------------------------------------------------------------------------------

 

Award Agreement, (x) the Employee shall nevertheless become vested in the
portion of the Options that were scheduled to vest on the first anniversary of
the Grant Date (i.e., 33.33% of the Options), but only to the extent that such
Options had not previously vested in accordance with their terms and (y) the
Employee shall become vested on January 1, 2016 in the portion of the Options
that were otherwise scheduled to vest on the second anniversary of the Grant
Date, such that as of January 1, 2016, the Employee would become vested in a
total of 66.66% of the Options. Notwithstanding Section 7 of the Option Award
Agreement, Employee shall have until April 1, 2016 to exercise any of the
Options that become vested pursuant to this Employment Agreement.  For the
avoidance of doubt, except as specified in this Section 1(b), all other
conditions and terms with respect to the Options shall remain subject to the
Option Award Agreement.

 

(c)RSU Award Acceleration.  Subject to the Employee’s continued employment with
the Company until December 31, 2015, notwithstanding Section 3 of the RSU Award
Agreement, the Employee shall become vested on January 1, 2016 in the portion of
the RSU Award that was otherwise scheduled to vest on the second anniversary of
the Grant Date (as such term is defined in the RSU Award Agreement) (i.e. 25% of
the RSUs).  If the Company (i) terminates the Employee’s employment with the
Company, other than for Cause, or (ii) if the parties mutually agree to a
separation of the Employee’s employment with the Company, in each case prior to
December 31, 2015, then, notwithstanding Section 3 of the RSU Award Agreement,
(x) the Employee shall nevertheless become immediately vested in the portion of
the RSU Award that was scheduled to vest on the first anniversary of the Grant
Date (i.e., 25% of the RSU Award), but only to the extent that such portion of
the RSU Award had not previously vested in accordance with its terms and (y) the
Employee shall become vested on January 1, 2016 in the portion of the RSU Award
that was otherwise scheduled to vest on the second anniversary of the Grant
Date, such that as of January 1, 2016, the Employee would become vested in a
total of 50% of the RSU Award.  Any portion of the RSU Award that becomes vested
in accordance with this Section 1(c) shall be settled in shares of Common Stock
in accordance with Section 4 of the RSU Award Agreement, but in no event later
than March 15, 2016.  For the avoidance of doubt, except as specified in this
Section 1(c), all other conditions and terms with respect to the RSU Award shall
remain subject to the RSU Award Agreement.

 

(d)Travel Expenses.  The Company hereby acknowledges that Employee will be
relocating his residence.  Employee may work remotely and commute to Chicago for
three consecutive weekdays or as mutually agreed upon as necessary to conduct
business and perform the duties of his position.  The Company shall reimburse
Employee or otherwise pay for all travel expenses, including reasonable airfare
and lodging, as mutually agreed upon and as are associated with his commute to
and from Chicago for business purposes.

 

(e)Tax Withholding.  Payment of any amounts or the provision of any benefits
hereunder shall be subject to all applicable income and employment taxes and any
other amounts that the Company is required by any applicable law to deduct and
withhold therefrom.

 

2.

At-Will Employment; No Right to Continued Employment.  The Employee acknowledges
and agrees that the Employee’s employment with the Company is and shall remain
“at-will” and the Employee’s employment with the Company may be terminated at
any time and for any reason (or no reason) by the Employee or the Company, with
or without notice.  Nothing in this Agreement shall confer upon the Employee any
right to continued employment with the Company (or its affiliates or their
respective successors) or to interfere in any way with the right of the Company
(or its affiliates or their respective successors) to terminate the Employee’s
employment at any time.

3.

Other Benefits.  The Continuation Bonus is a special incentive payment to the
Employee and shall not be taken into account in computing the amount of salary
or compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive pension,
retirement, insurance or other employee benefit plan of the Company, unless such
plan or agreement expressly provides otherwise.

4.

Section 409A Compliance.  Although the Company does not guarantee the tax
treatment of any payment hereunder, the intent of the parties is that payments
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (collectively, “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this

2

 

--------------------------------------------------------------------------------

 

Agreement shall be interpreted in a manner consistent
therewith.  Notwithstanding anything to the contrary in this Agreement, if the
Employee is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Employee, and (B) the date of the Employee’s death, to the extent required under
Code Section 409A.  Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 4 shall be paid or
reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

5.

Governing Law.  This Agreement and any claim, controversy or dispute arising
under or related to this Agreement or the relationship of the parties shall be
governed by and construed in accordance with the laws of the State of Illinois,
without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application of the laws of any jurisdiction
other than the State of Illinois.

6.

Severability.  The provisions of this Agreement shall be deemed severable.  The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

7.

Non-Assignment; Successors.  This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 7, no party may assign or delegate
any rights or obligations hereunder without first obtaining the advanced written
consent of the other parties hereto.  Any purported assignment or delegation by
the Employee in violation of the foregoing shall be null and void ab initio and
of no force and effect.  The Company may assign this Agreement to a person or
entity that is an affiliate of the Company or to any successor to all or
substantially all of the business and/or assets of the Company that assumes in
writing, or by operation of law, the obligations of the Company hereunder.

8.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

9.

Entire Agreement; Amendment.  This Agreement constitutes the entire agreement by
the Employee and the Company with respect to the subject matter hereof, and
supersedes any and all prior agreements or understandings between the Employee
and the Company with respect to the subject matter hereof, whether written or
oral.  This Agreement may be amended or modified only by a written instrument
executed by the Employee and the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

Enova International, Inc.

 

 

 

 

By:

/s/ David Fisher

 

 

Name:

David Fisher

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

/s/ Arad Levertov

 

Arad Levertov

 

Signature Page to Employment Agreement

 